DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Species I, claims 1-16, in the reply filed on December 10, 2021, is acknowledged.  The traversal is on the ground(s) that there is not serious burden on the Examiner.  This is not found persuasive, and the Examiner has already explicitly set forth reasons why a serious burden exists.  As stated in the restriction requirement, “…there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”  Therefore, claims 17-20 are withdrawn from further consideration as being drawn to a non-elected invention.
Additionally, since applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (U.S. Pub. 2011/0256344) in view of Akram (U.S. Pub. 2006/0046468).
Regarding claim 1, Ono [Figs.1-4] discloses a method for producing holes in a board-shaped base substrate of an interposer which is adapted for electrical connection between a CPU chip and a circuit board, the method comprising the steps of:
providing the board-shaped base substrate [1; 12] to be perforated, the board-shaped base substrate being made of glass;
aligning laser [11] beams to predetermined perforation points of the board-shaped base substrate [Para.48];
triggering focused laser pulses in a wavelength range between 1600 and 200 nm in which the glass is at least partially transparent and with a radiation intensity that causes local non-thermal destruction of the glass along filamentary channels at the predetermined perforation points [Paras.39,61].
Ono discloses controlling the number of shots and emission time, thus widening the filamentary channels.  Ono fails to explicitly disclose a separate step of widening the filamentary channels to a desired diameter of the holes.  However, Akram [Figs.9-11] discloses and makes obvious a separate step of widening the filamentary channels [80A] to a desired diameter of the holes [80B,80C].  It would have been obvious to include the teaching of Akram to provide a more reliable and robust conductive via for bump connection.  It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 2-16, Ono and Akram disclose
wherein the widening step comprises electro-thermal heating and evaporation of perforation material in the filamentary channels due to dielectric breakdowns [Akram; Paras.73-75];

wherein the widening step comprises directing reactive gases onto the filamentary channels [Akram; Paras.73-75];

wherein the widening step comprises etching [Akram; Paras.73-75];

wherein the board-shaped base substrate [1] is made of a single layer of glass having a first and a second substrate surface [Ono; Fig.1];

wherein the board-shaped base substrate has transversely to the first and second substrate surfaces a number of holes extending through the single layer thickness and forming inner hole walls that make edges to the first and second surfaces [Ono; Figs.1,4];

further comprising forming conductive paths [100] on the first substrate surface and through the holes to the second substrate surface [Ono; Paras.2,77] [Akram; Fig.13];

further comprising applying a layer of conductive paths [138] on the first substrate surface [Akram; Fig.21];

wherein the board-shaped base substrate has a coefficient of thermal expansion ranging from 3.1 x 10-6 /K to 3.4 x 10-6 /K [Ono; Paras.13-14];

wherein the number of holes ranges from 10 to 10,000 cm-2 [Ono; Para.32];

wherein the holes having diameters that range from 20 µm to 200 µm [Ono; Paras.27-28];

wherein the holes have a center-to-center distance between the holes in a range from 50 µm to 700 µm [Ono; Paras.27-32; Appears obvious based on the hole diameters and hole densities];

wherein the step of aligning the laser beams comprises aligning a multiple laser beam array [Mask 13; array of 16x40 holes] [Ono; Paras.82-86; Fig.4]; 

Ono [Figs.1-4] [Discussed above] discloses a method for producing holes in an interposer adapted for electrical connection between a CPU chip and a circuit board, comprising:
providing a single-layered board-shaped base substrate made of glass having a first and a second board surface;
aligning laser beams to predetermined perforation points of the base substrate;
triggering focused laser pulses in a wavelength range between 1600 and 200 nm in which the glass is at least partially transparent and with a radiation intensity that causes local non-thermal destruction of the glass along a filamentary channel at each of the predetermined perforation points;
widening the filamentary channels to holes that extend transversely through the base substrate between the first and second board surfaces, the holes numbering from 10 to 10,000 -2, having diameters from 20 µm to 200 µm, and having distances as measured from center to center from 50 µm to 700 µm [Discussed above].
Ono discloses conductive vias for electrical connection.  Akaram [Figs.9-13,21-24] discloses applying a layer of conductive paths on the first board surface, wherein the conductive paths on the first board surface extend into the holes and therethrough to the second board surface to form connection points for the CPU chip [42 of Figs.21-24].  It would have been obvious to include the teaching of Akram to provide a conductive via for bump connection to a CPU chip.  It has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).













Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822